NO. 12-13-00069-CV

                      IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CROSS ROADS INDEPENDENT                           §        APPEAL FROM THE 3RD
SCHOOL DISTRICT,
APPELLANT

V.                                             §           JUDICIAL DISTRICT COURT

KATHY CARNES,
APPELLEE                                      §            HENDERSON COUNTY, TEXAS



                                  MEMORANDUM OPINION
       Cross Roads Independent School District (CRISD) appeals from the trial court’s order
denying its plea to the jurisdiction.     In one issue, CRISD contends the trial court lacks
jurisdiction of Kathy Carnes’s claims against it because she failed to exhaust her administrative
remedies before filing suit. We reverse and render judgment dismissing Carnes’s claims against
CRISD.


                                          BACKGROUND
       Carnes was working under a two year contract as a teacher for CRISD when she was
approached by the Tyler Independent School District to gauge her interest in a teaching position
there. Carnes was interested in changing jobs, and she requested CRISD allow her out of her
contract. CRISD initially indicated a willingness to allow her to change jobs, and Carnes
delivered a letter of resignation. CRISD waited to act on Carnes’s letter of resignation until it
could find a teacher to replace Carnes.
       Carnes grew tired of waiting on the CRISD superintendent to accept her letter of
resignation, and she requested that the matter be considered by the CRISD board of trustees.
Before her letter of resignation was placed on the board’s agenda, Carnes changed her mind and
attempted to rescind her resignation. About the same time, the CRISD superintendent accepted
Carnes’s resignation. There is no indication in the record that the matter was ever considered by
the CRISD board.
         Carnes did not file an appeal of the CRISD superintendent’s decision to accept Carnes’s
resignation and end her employment with the district. Instead, more than a year after her
resignation was accepted, Carnes filed suit against CRISD for breach of contract. Carnes sought
past and future damages related to her loss of employment in the district and attorney’s fees.
         CRISD filed a plea to the jurisdiction claiming immunity to suit, arguing that the trial
court lacked subject matter jurisdiction over Carnes’s claims against CRISD because Carnes did
not exhaust her administrative remedies prior to filing suit. Carnes responded that the plea to the
jurisdiction should be denied because (1) it was not ripe for consideration since she had not had
time to conduct discovery, (2) CRISD did not provide evidence regarding its grievance policies
or Carnes’s failure to exhaust remedies, (3) a school district waives sovereign immunity for
breach of contract when it enters into a contract, and (4) the school district failed to comply with
Texas Education Code Sections 21.210 and 21.211. After a hearing, the trial court denied
CRISD’s plea to the jurisdiction. This interlocutory appeal followed.1


                                         PLEA TO THE JURISDICTION
         In its sole issue, CRISD asserts the trial court incorrectly denied its plea to the
jurisdiction. It argues that the trial court never obtained jurisdiction because Carnes did not
exhaust her administrative remedies prior to bringing suit.
Standard of Review
         Subject matter jurisdiction is essential to the authority of a trial court to decide a case.
Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993).                                A plea
questioning the trial court’s jurisdiction raises a question of law that we review de novo. State v.
Holland, 221 S.W.3d 639, 642 (Tex. 2007). In reviewing a plea to the jurisdiction, we review
the pleadings and any evidence relevant to the jurisdictional issue. Tex. Dep’t of Crim. Justice
v. Miller, 51 S.W.3d 583, 587 (Tex. 2001). The plaintiff has the burden of alleging facts
sufficient to demonstrate the trial court’s jurisdiction.              Tex. Dep’t of Parks & Wildlife v.

         1
           A governmental entity may appeal from an interlocutory order of a district court that denies a plea to the
jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West Supp. 2012).




                                                         2
Miranda, 133 S.W.3d 217, 226 (Tex. 2004). If the pleadings illustrate incurable defects in
jurisdiction, a plea to the jurisdiction is properly granted. Id. at 226-27.
       Because it is a governmental unit, a school district is immune from suit under the doctrine
of sovereign immunity, which defeats a trial court’s subject matter jurisdiction.          See id.;
LeLeaux v. Hamshire-Fannett Indep. Sch. Dist., 835 S.W.2d 49, 51 (Tex. 1992). Further,
when the legislature grants an administrative body the sole or exclusive authority to make an
initial determination in a dispute, a party must exhaust its administrative remedies before seeking
judicial review. Thomas v. Long, 207 S.W.3d 334, 340 (Tex. 2006). Until the party exhausts its
administrative remedies, the trial court lacks subject matter jurisdiction and must dismiss the
party’s claims without prejudice to refiling. Id.
Discussion
       On appeal, Carnes argues that the plea to the jurisdiction was properly denied because (1)
it was not ripe for consideration since she had not had time to conduct discovery and (2) CRISD
failed to comply with Texas Education Code Sections 21.210 and 21.211. See TEX. EDUC. CODE
ANN. §§ 21.210-.211 (West 2012). Regarding her first complaint, sovereign immunity protects a
state entity from suit. See LeLeaux, 835 S.W.2d at 51. Thus, absent a waiver of sovereign
immunity, Carnes cannot sue CRISD. See Miranda, 133 S.W.3d at 224. Carnes had the burden
of alleging facts sufficient to demonstrate the trial court’s jurisdiction. Miranda, 133 S.W.3d at
226.
         CRISD relies on Texas Education Code Section 7.057(a), arguing that Carnes should
have appealed through an administrative procedure, rather than file suit. Pursuant to that statute,
a party may appeal to the Commissioner of Education if the party is aggrieved by any action by a
school district board of trustees that violates the school laws of Texas or a provision of a written
employment contract if a violation causes or would cause monetary harm to the party. TEX.
EDUC. CODE ANN. § 7.057(a) (West 2012). In fact, the commissioner’s jurisdiction over those
claims is exclusive, and a party must exhaust this administrative remedy prior to filing suit. See
Larsen v. Santa Fe Indep. Sch. Dist., 296 S.W.3d 118, 128 (Tex. App.—Houston [14th Dist.]
2009, pet. denied). Thus, when a teacher of a school district seeks breach of contract damages
based on an employment contract, the teacher must first exhaust the school district’s grievance
procedure and then appeal the decision to the Commissioner of Education before she may bring a
breach of contract action in court. Ollie v. Plano Indep. Sch. Dist., 383 S.W.3d 783, 792 (Tex.



                                                    3
App.—Dallas 2012, pet. denied). Here, there is nothing in the record indicating what action, if
any, the CRISD board of trustees took with regard to the superintendent’s acceptance of Carnes’s
resignation.     However, in her petition, Carnes alleged that CRISD, “without good cause,
terminated” her contract and discharged her. It is that action that Carnes had the opportunity to
appeal.
          Carnes’s burden to show the trial court had jurisdiction included a showing that she had
exhausted her administrative remedies. Ollie, 383 S.W.3d at 792. Carnes does not assert that
she exhausted her administrative remedies.                  She never appealed to the Commissioner of
Education. Accordingly, CRISD’s plea to the jurisdiction was not filed prematurely.
          Likewise, Carnes’s second complaint, that CRISD may have violated statutory
requirements in its handling of Carnes’s situation, also fails. Even if her claim is correct, she
must bring that complaint to the Commissioner of Education, exhausting administrative
remedies, before filing suit. Id. Because it is undisputed that Carnes failed to exhaust her
administrative remedies, the trial court lacks subject matter jurisdiction. Accordingly, the trial
court erred by denying CRISD’s plea to the jurisdiction. We sustain CRISD’s sole issue.


                                                        DISPOSITION
          Having sustained CRISD’s sole issue, we reverse the trial court’s order denying CRISD’s
plea to the jurisdiction and render judgment granting the plea to the jurisdiction and dismissing
Carnes’s claims against CRISD, without prejudice, for want of jurisdiction.


                                                                BRIAN HOYLE
                                                                  Justice


Opinion delivered June 25, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           4
                               COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT

                                            JUNE 25, 2013


                                        NO. 12-13-00069-CV


              CROSS ROADS INDEPENDENT SCHOOL DISTRICT,
                                   Appellant
                                      V.
                              KATHY CARNES,
                                   Appellee
_____________________________________________________________________________
                      Appeal from the 3rd Judicial District Court
                 of Henderson County, Texas. (Tr.Ct.No. 2012C-1062)
_____________________________________________________________________________

                        THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that there was error in the
trial court’s order denying Cross Roads Independent School District’s plea to the jurisdiction.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
the trial court’s order denying Cross Roads Independent School District’s plea to the jurisdiction
be, and the same is, hereby reversed and judgment is rendered granting the plea to the
jurisdiction and dismissing Kathy Carnes’s claims against Cross Roads Independent School
District, without prejudice, for want of jurisdiction. It is further ORDERED that all costs in this
cause expended in this court be, and the same are, hereby adjudged against the Appellee,
KATHY CARNES, for which let execution issue; and that this decision be certified to the court
below for observance.
                        James T. Worthen, Chief Justice.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     5